DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0165145 to Ghani et al (hereinafter Ghani).
Regarding Claim 1, Ghani discloses a semiconductor device comprising:
first and second active patterns (552/562, Fig. 5B) each extending in a first direction and spaced apart from each other in a second direction that is perpendicular to the first direction (Figs. 5B & 7A):
a field insulating layer (574) disposed between the first active pattern and the second active pattern:
a first gate structure (706B, Fig. 7A) disposed on the first active pattern and extending in the second direction:
an interlayer insulating layer (576) disposed between the first gate structure and the field insulating layer, the interlayer insulating layer including a first part disposed below the first gate structure (Fig. 5B & 7A; Ghani makes no mention of removing the three-layer trench isolation beneath the gate structure), and
a spacer (578) disposed between the first gate structure and the first part of the interlayer insulating layer.

Regarding Claim 3, Ghani discloses the semiconductor device of Claim 1, wherein:
the interlayer insulating layer further includes a second part disposed on a first lateral side of the first part, and a third part disposed on a second lateral side of the first part that is opposite to the first lateral side of the first part: and
the first part of the interlayer insulating layer is disposed between the second part of the interlayer insulating layer and the third part of the interlayer insulating layer and is configured to connect the second part of the interlayer insulating layer to the third part of the interlayer insulating layer (Figs. 5B & 7A; the first part being beneath the gate and the second/third part being on either side in the source/drain regions adjacent to the gate).

Regarding Claim 6, Ghani discloses the semiconductor device of Claim 1, further comprising: 
a plurality of nanosheets disposed on the first active pattern and sequentially stacked in a third direction that is perpendicular to the first and second directions ([0202]; the fin can comprise nanowires), 
wherein the first gate structure surrounds each of the plurality of nanosheets. 

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2, 4, 5 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4, 7, 8, 11 and 12 disclose various embodiments for Claim 1 which are not anticipated or suggested by Ghani. US PG Pub 2021/0151560 (“Ching”), US PG Pub 2020/0266192 (“Ju”), US PG Pub 2019/0371941 (“Basker”) and US PG Pub 2017/0170270 (“Chu”) are cited as being examples of relevant references in the art for comparison to Applicant’s work. The references disclose various embodiments for forming multi-layered insulation beneath finFET gate structures but do not disclose all elements claimed by Applicant.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 5, 9 and 10 depend one of Claims 4 or 8 and are allowable for at least the reasons above. 

Claim 13 recites a semiconductor device comprising:
first and second active patterns each extending in a first direction and spaced apart from each other in a second direction that is perpendicular to the first direction:
a field insulating layer disposed between the first active pattern and the second active pattern
a first gate structure disposed on the first active pattern and extending m the second direction:
a second gate structure disposed on the second active pattern and extending in the second direction, the second gate structure is spaced apart from the first gate structure in the second direction:
a gate cut disposed on the field insulating layer and positioned between the first gate structure and the second pate structure:
an interlayer insulating layer disposed between the gate cut and the field insulating layer, the interlayer insulating layer including a first part disposed below the gate cut, a second part disposed on a first lateral side of the first part, and a third part disposed on a second lateral side of the first part that is opposite to the first lateral side of the first part; and
a spacer disposed between the gate cut and the first part of the interlayer insulating layer. 

Claim 19 recites a semiconductor device comprising: 
first and second active patterns each extending in a first direction and spaced apart from each other in a second direction that is perpendicular to the first direction; 
a field insulating layer disposed between the first active pattern and the second active pattern; 
a plurality of nanosheets disposed on the first active pattern and sequentially stacked in a third direction that is perpendicular to the first and second directions; 
a first gate structure disposed on the first active pattern and extending in the second direction, the first gate structure surrounds each of the plurality of nanosheets;
a second gate structure disposed on the first active pattern and extending in the second direction, the second gate structure is spaced apart from the fist gate structure in the first direction;
a third gate structure disposed on the second active pattern and extending in the second direction, the third gate structure is spaced apart from the second gate structure in the second direction; 
a gate cut disposed on the field insulating layer and positioned between the second gate structure and the third gate structure; 
an interlayer insulating layer disposed between the first gate structure and the field insulating layer and between the gate cut and the field insulating layer, the interlayer Insulating layer including a first part disposed below the first gate structure, a second part disposed on a first lateral side of the first part, a third part disposed on a second lateral side of the first part that is opposite to the first lateral side of the first part, and a fourth part disposed below the gate cut; 
a spacer disposed between the first gate structure and the interlayer insulating layer, between the gate cut and the interlayer insulating layer, and between the field insulating layer and the interlayer insulating layer: and 
a source/drain region disposed on at least one side of the first gate structure, 
wherein the first part of the interlayer insulating layer is disposed between the second part of the interlayer insulating layer and the third part of the interlayer insulating layer and is configured to connect the second part of the interlayer insulating layer to the third part of the interlayer insulate layer.

Ghani does not disclose insulation layers beneath a gate cut. While gate cuts are common in the art, it is not obvious to modify Ghani such that an interlayer insulating layer is disposed between the gate cut and the field insulating layer, the interlayer insulating layer including a first part disposed below the gate cut, a second part disposed on a first lateral side of the first part, and a third part disposed on a second lateral side of the first part that is opposite to the first lateral side of the first part; and a spacer disposed between the gate cut and the first part of the interlayer insulating layer. Claim 19 includes similar language.

US PG Pub 2021/0151560 (“Ching”), US PG Pub 2020/0266192 (“Ju”), US PG Pub 2019/0371941 (“Basker”) and US PG Pub 2017/0170270 (“Chu”) are cited as being examples of relevant references in the art for comparison to Applicant’s work. The references disclose various embodiments for forming multi-layered insulation beneath finFET gate structures but do not disclose all elements claimed by Applicant.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 14-19 and 20 depend one of Claims 13 or 19 and are allowable for at least the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818